This is an appeal from a decision of the Common Pleas Court granting defendant's Civ. R. 12 (B)(6) motions for failure to state a claim upon which relief could be granted. The sustaining of the motion is the sole assignment of error. We affirm.
 Facts
Plaintiff Iskander purchased a 1977 Ford LTD Landau from Snell Ford, Inc. on November 13, 1976. Plaintiff's complaint states that two days later and many times thereafter he returned the car to the distributor and asked them to remedy "a defect in the engineering and manufacturing *Page 326 
of the automobile, same being that the sound of blowing wind inthe interior of the car becomes pronounced while driving on theopen highway." He further alleges that the defendant Snell has not found the defect and has not remedied the complaint. Plaintiff alleges express and implied warranties of merchantibility and fitness for use. While he does not assert pecuniary loss, plaintiff says he has been "forced to drive an automobile that is defective, causing * * * [him] * * * great emotional stress and anxiety." He seeks $25,000 damages.
 Discussion
The warranty involved here is to repair and replace defective parts. There is no warranty of personal satisfaction from its use. The plaintiff must allege and prove objectively the nature of the defects in order to recover. Mere subjective complaints are not enough, i. e.; "It steers like a truck * * * It doesn't have enough pick-up * * * It doesn't hold the road * * * The turning radius is too big * * * It rides like a horse-cart."
Even assuming the complaint could be more artfully drawn and predicated upon an implied warranty as to riding comfort and freedom from "undesirable" worries, there is still an absence of any pecuniary loss or physical injury. Without such there can be no recovery for stress or anxiety.
We overrule the assignment of error and affirm the judgment.
Judgment affirmed.
BELL, and VICTOR, JJ., concur. *Page 327